Case 1:11-cr-00238-CG-M Document 252 Filed 03/16/21 Page 1 of 11           PageID #: 1304




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
                                            )
 vs.                                        )   CRIMINAL NO. 11-00238-001-CG-M
                                            )
 FRANK JAMES ABSTON,                        )
                                            )
       Defendant.                           )

                                        ORDER

       This matter is before the Court on Defendant, Frank James Abston’s

 (“Abston”) motion for a reduction of sentence pursuant to the First Step Act (“FSA”)

 and 18 U.S.C. 3582 (Doc. 236), motion for compassionate release (Doc. 243) and

 addendum relating thereto (Doc. 251), and renewed motion for appointment of

 counsel (Doc. 249). For the reasons set forth herein below, Abston’s Motions (Docs.

 236, 243, and 249) are DENIED.

                                   BACKGROUND

       On November 21, 2011, Petitioner pled guilty to—and was found guilty of—

 conspiracy to possess, with the intent to distribute, cocaine in violation of 21 U.S.C.

 § 846. (Doc. 153). As part of his plea agreement, Abston admitted to the underlying

 facts of his offense. (Doc. 61). Namely, Abston admitted police officers discovered

 half a kilogram of cocaine after a search consented to by Abston. (Id.) Other

 witnesses additionally described Abston’s drug trafficking as sourcing kilograms of

 cocaine from Houston to Mobile. (Id.) Abston additionally agreed that the

 government could prove beyond reasonable doubt that this conduct involved about
Case 1:11-cr-00238-CG-M Document 252 Filed 03/16/21 Page 2 of 11          PageID #: 1305




 127 kilograms of cocaine. (Id.) On November 21, 2011, the Government filed notice

 of intent to seek an enhanced of penalty pursuant to 18 U.S.C. § 851. (Doc 67). On

 July 11, 2012, Abston was sentenced to mandatory life imprisonment on the

 conviction as well as ten years of supervised release following his release from

 prison, and an assessment of one hundred dollars. (Id.) On September 16, 2013,

 the Eleventh Circuit Court of Appeals affirmed Abston’s conviction. (Doc. 176).

       On August 31, 2020, Abston filed a motion for a reduction of sentence pursuant

 to the First Step Act and 18 U.S.C. 3582 (Doc. 236). On October 5, 2020, Abston filed

 a motion for compassionate release (Doc. 243) followed by an addendum relating

 thereto on February 8, 2021 (Doc. 251). Abston additionally filed a renewed motion

 for appointment of counsel on November 23, 2020. (Doc. 249). The Government has

 responded (Docs. 241 and 248) and Abston has replied (Docs. 244, 250, and 251). The

 motions are ripe for adjudication.

                                      DISCUSSION

       There are currently three motions before this Court: 1) a motion to reduce

 Abston’s sentence based on a retroactive application of the sentencing guidelines for

 crack cocaine offense (Doc 236), 2) a motion for compassionate release (Doc. 243),

 and 3) a motion for appointment of counsel (Doc. 249). The Court will first address

 the motion for counsel, then address the remaining two motions in turn.

       A. Motion for Counsel

       On September 3, 2020, following his filing a motion to reduce his sentence

 (Doc. 236), Abston filed a motion to appoint counsel. This Court denied his request




                                           2
Case 1:11-cr-00238-CG-M Document 252 Filed 03/16/21 Page 3 of 11           PageID #: 1306




 by text order only on November 5, 2020. (Doc. 246). On November 23, 2020, Abston

 filed a renewed motion for appointment of counsel. (Doc 249). Abston’s

 handwritten letter references his desire to reply to the Government’s response to his

 motion for compassionate release and indicates that due to the Covid-19 lockdown,

 it is “impossible for petitioner to properly help-himself and properly respond”. (Doc.

 249 at 2; PageID.1292). As such, Abston again requested this Court appoint him

 counsel “to assist with the legal situation with the full knowledge that petitioner is

 in no way knowledgeable of the law.” (Id. at 1-2; PageID.192-93).

       As analyzed below, Abston seeks compassionate release pursuant to 18

 U.S.C. § 3582(c)(1)(A), as amended by the FSA. However, there is no automatic

 constitutional right to counsel in post-conviction proceedings in a criminal case. See

 Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). Further, the Eleventh Circuit has

 made clear that a defendant is not entitled to the appointment of counsel to file a

 motion to reduce sentence under 18 U.S.C. § 3582. See United States v. Webb, 565

 F.3d 789, 794 (11th Cir. 2009). As such, Abston is not entitled to counsel. This

 Court is additionally not inclined to exercise its discretionary authority to appoint

 counsel in this instance as Abston has shown that he is capable of proceeding pro se

 and clearly stating his issues before the Court, none of which are rare, complex,

 novel, or otherwise extraordinary, such that appointment of counsel is warranted.

 As a result, Abston’s motion for counsel is denied.




                                            3
Case 1:11-cr-00238-CG-M Document 252 Filed 03/16/21 Page 4 of 11           PageID #: 1307




       B. Motion pursuant to the First Step Act

       Abston seeks a reduction of his sentence based on the 18 U.S.C § 3582 and

 section 401 of the FSA. (Doc. 236). According to Abston, the FSA lowered the

 sentences imposed for crack cocaine offenses and permits the Court to reduce a

 Defendant’s sentence under the new more lenient sentencing scheme. (Id.) As

 such, Abston contends that if he were sentenced today, he would no longer be

 subject to a mandatory life sentence based on the § 851 enhancement for his prior

 felony convictions and he could instead be sentenced to 25 years to life or less. (Id.

 at 2). Abston also argues that the FSA limits those convictions on which an § 851

 enhancement can be based to convictions that occurred in the 15 years prior to the

 instant offense. (Id.) Because the FSA no longer requires a mandatory life sentence

 and because the convictions on which Abston’s sentence was enhanced were more

 than 15 years prior to his date of offense, Abston requests this Court reduce his

 sentence to one similar to that which would be imposed today under the FSA. (Id.)

       For support, Abston has provided the Court with a letter from the counselor

 of his penitentiary in Beaumont, Texas, who states that Abston has a clean

 disciplinary record, has paid his court ordered assessment in full, has taken

 numerous education course and earned his GED, and has been assigned several

 work assignments and received the highest grade that can be received while

 employed. (Doc. 236-1 at 1; PageID.1221). Abston has additionally provided a

 character reference letter, a letter relating to the CHALLENGE program, a

 Psychology Services Group Participation report, a memo for the Attorney General




                                            4
Case 1:11-cr-00238-CG-M Document 252 Filed 03/16/21 Page 5 of 11           PageID #: 1308




 regarding Alleyne v. United States, 133 S.Ct. 2151 (2013), and a transcript of record

 of Abston’s underlying prior convictions. (Doc. 236-1 at 2-17; PageID.1222-37).

       In response, the Government argues that Abston’s motion should be denied

 because § 401 of the FSA was not made retroactively applicable and, therefore,

 provides no eligibility to Abston for a reduction in sentence. (Doc. 241 at 3-5;

 PageID.1243-46).

       Section 401 of the First Step Act modified the requirements for sentence

 enhancements under 18 U.S.C. § 851. Namely, Section 401(a) provided definitions

 for “serious drug felony” and “serious violent felony” which narrowed the class of

 convictions that could constitute proper predicates for an § 851 enhancement. First

 Step Act of 2018, § 401(a). Congress provided that those changes would apply to

 “any offense that was committed before the date of enactment of this Act, if a

 sentence for the offense has not been imposed as of such a date of enactment.” First

 Step Act of 2018, § 401(c). Because Abston was sentenced in 2012 and the FSA was

 enacted December 21, 2018, section 404 provides no relief for Abston. Indeed,

 Abston even acknowledges this result and agrees that § 401 is not retroactively

 applicable. (Doc. 244 at 2; PageID.1255) (“Defendant acknowledges, he is not

 eligible for relief under section 401 …”).

       However, Abston argues that his sentence should still be reduced under

 3582(D) the “catch-all provision” because his sentence is significantly

 disproportionate with today’s sentencing standards. (Id. at 2-4; PageID.1255-57).

 As such, Abston contends that “serving a life term for a crime that Congress now




                                              5
Case 1:11-cr-00238-CG-M Document 252 Filed 03/16/21 Page 6 of 11         PageID #: 1309




 deems to merit a much lesser range of sentencing constitutes an extraordinary and

 compelling reason to warrant a sentence reduction.” (Id. at 4; PageID.1257). The

 Government’s response to Abston’s alternative argument is found in its response to

 Abston’s motion for compassionate release. (Doc. 248 at 15-16; PageID.1276-77).

 Specifically, the Government asserts that assuming Abston’s motion for a reduction

 is based on the “Other Reasons” provision of U.S.S.G. §1B1.13 app. note 1(D), then

 his motion should be denied because that provision empowers the Director of the

 BOP to determine whether an extraordinary and compelling reason exists to

 warrant release, and in this instance “the Director of the BOP has not made such a

 determination.” (Id. at 15; PageID.1276).

       Under 18 U.S.C. § 3582(c)(1)(A),

       the court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant's behalf or the lapse of 30 days from
       the receipt of such a request by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of imprisonment (and may
       impose a term of probation or supervised release with or without
       conditions that does not exceed the unserved portion of the original
       term of imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction; or

       (ii) the defendant is at least 70 years of age, has served at least 30
       years in prison, pursuant to a sentence imposed under section 3559(c),
       for the offense or offenses for which the defendant is currently
       imprisoned, and determination has been made by the Director of the
       Bureau of Prisons that the defendant is not a danger to the safety of
       any other person or the community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission....



                                             6
Case 1:11-cr-00238-CG-M Document 252 Filed 03/16/21 Page 7 of 11           PageID #: 1310




 18 U.S.C. § 3582(c)(1). Congress elsewhere required the Commission to issue a

 policy statement “regarding ... the appropriate use” of Section 3582(c), to include

 “describ[ing] what should be considered extraordinary and compelling reasons for

 sentence reduction, including the criteria to be applied.” 28 U.S.C. § 994(a)(2)(C),

 (t). “[B]y virtue of these provisions, ‘[t]he Commission's policy statement thus

 establishes the boundaries of what may and may not be judicially determined to be

 extraordinary and compelling reasons for a sentence reduction.'” See United States

 v. Lynn, 2019 WL 3805349, *1 (S.D. Ala. August 13, 2019). The Commission's policy

 statement limits the universe of extraordinary and compelling reasons to a small

 number of categories. U.S.S.G. 1B1.13 application note 1. The final category

 (“Other Reasons”) applies when, “[a]s determined by the Director of [BOP], there

 exists in the defendant's case an extraordinary and compelling reason other than, or

 in combination with,” the four previous categories. Id. note 1(D). While Abston

 asserts that this “catch-all” provision gives the Court authority to reduce his

 sentence, it does not. Rather, it squarely grants the Director of the BOP the

 authority to make such a determination which has not been done in Abston’s case.

 As a result, Abston’s motion must be denied.

       The Court notes that Abston makes two additional arguments relating to

 request for a reduction in sentence. First, he states that: “The purpose of the FSA is

 to increase the use of the compassionate release and it would run contrary to that

 purpose to limit courts only to those criteria set out by the sentencing Commission-

 especially given that those criteria have not been revisited in light of the First Step



                                            7
Case 1:11-cr-00238-CG-M Document 252 Filed 03/16/21 Page 8 of 11           PageID #: 1311




 Act.” (Doc. 244 at 5; PageID.1258). Second, throughout the pleadings filed by

 Abston, he on several occasions, refers to the Supreme Court decision in Alleyne,

 supra as supporting a reduction of his sentence. To the extent that Abston seeks a

 reduction on the grounds that this Court should not follow the current policy

 statement, the Court is not compelled by Abston’s argument. 18 U.S.C. § 3582(c)(1)

 specifically permits the court to reduce a sentence if “such a reduction is consistent

 with applicable policy statements issued by the Sentencing Commission.” The fact

 that the policy statements have not been updated since the FSA was enacted, does

 not provide an alternative avenue to reduce a sentence that does not comply with

 the policy statement in place. Finally, any argument based on Alleyne does not

 provide a basis for § 3582(c)(2) relief because a district court may not consider

 extraneous constitutional challenges to a sentence during a § 3582(c)(2) proceeding.

 U.S. v. Prevo, 558 Fed.Appx. 891, 893 (11th Cir. 2014) citing to Dillon v. United

 States, 560 U.S. 817, 825–29, 130 S.Ct. 2683, 2691–92, 177 L.Ed.2d 271 (2010);

 United States v. Bravo, 203 F.3d 778, 781–82 (11th Cir. 2000).

       C. Motion for Compassionate Release

       On October 5, 2020, Abston filed a handwritten letter entitled “3582 Motion,

 Motion to Clarify Susponte”. (Doc. 243). Therein, Abston indicated that he never

 meant his first filed motion (Doc. 236) to be construed as seeking relief under § 401

 of the FSA. Instead, Abston asserted that his initial motion he listed reasons for

 compassionate release including “Petitioner’s age, health reasons high blood

 pressure, Covid-19, caregiver of my mother, passing of my father and the impact on




                                            8
Case 1:11-cr-00238-CG-M Document 252 Filed 03/16/21 Page 9 of 11           PageID #: 1312




 family, 851 enhancement.” (Id. at 2; PageID.1249). Abston’s motion was construed

 as a motion for compassionate release. The Government has responded and argued

 that Abston is not entitled to compassionate release, but even if he were, the Court

 should deny his motion. (Doc. 248, generally). Abston has additionally filed a reply

 again pleading for compassion given what he would have been sentenced to if he

 were found guilty today and based on his post-incarceration efforts and low risk of

 recidivism, his nine years of imprisonment, his family situation, and Covid-19. (Doc.

 250, generally).

       The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i) provides

 that if there are “extraordinary and compelling” reasons, a defendant may obtain a

 reduced sentence after consideration of the factors set forth in 18 U.S.C. § 3553(a),

 and if the reduction is “consistent with applicable policy statements issued by the

 [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). As discussed

 herein above, Congress gave the Sentencing Commission the duty to promulgate

 general policy statements regarding sentence modifications pursuant to 18 U.S.C. §

 3582(c)(1)(A) and stated that the Commission “shall describe what should be

 considered extraordinary and compelling reasons for sentence reduction, including

 criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t). Congress

 also stated that “[r]ehabilitation of the defendant alone shall not be considered an

 extraordinary and compelling reason.” Id.

       The Application Notes to the Policy Statement include four examples of

 extraordinary and compelling reasons to consider reduction of a sentence under §




                                            9
Case 1:11-cr-00238-CG-M Document 252 Filed 03/16/21 Page 10 of 11            PageID #: 1313




  3582(c)(1)(A). The defendant’s medical condition may qualify if certain criteria are

  met. U.S.S.G. § 1B1.13 cmt. n. 1(A). Specifically, if the

        i) The defendant is suffering from a terminal illness (i.e., a serious and
        advanced illness with an end of life trajectory). A specific prognosis of life
        expectancy (i.e., a probability of death within a specific time period) is not
        required. Examples include metastatic solid-tumor cancer, amyotrophic
        lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

        (ii) The defendant is—

               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive impairment, or

               (III) experiencing deteriorating physical or mental health because of
               the aging process, that substantially diminishes the ability of the
               defendant to provide self-care within the environment of a correctional
               facility and from which he or she is not expected to recover.

  U.S.S.G. §1B1.13 cmt. n. 1(A). The only medical condition Abston claims to suffer

  from is high blood pressure. His alleged condition does not singularly qualify him

  for a reduction in sentence. Moreover, while some medical conditions when

  considered along with the Covid-19 pandemic may qualify for compassionate

  release, high blood pressure is not one of those conditions.

     Abston additionally seeks release based on his needing to care for his mother.

  U.S.S.G. § 1B1.13 cmt. n. 1(C) permits a reduction based on family circumstances

  due to the death or incapacitation of the defendant’s minor child or registered

  partner when the defendant would be the only caregiver available for that person.

  Again, Abston’s circumstances do not make him eligible for a reduction.

     Finally, Abston’s reply, like his initial motion, sets forth a plethora of reasons on

  which he believes a reduction in sentence is warranted. Namely, his post-



                                             10
Case 1:11-cr-00238-CG-M Document 252 Filed 03/16/21 Page 11 of 11        PageID #: 1314




  incarceration behavior, low recidivism rate, change in attitude and growth as a

  human being, etc. Unfortunately, none of these reasons constitute grounds on

  which this Court may reduce Abston’s sentence. Accordingly, Abston’s motion is

  due to be denied.

                                    CONCLUSION

        For the reasons set forth herein below, Abston’s Motions (Docs. 236, 243, and

  249) are DENIED.

        DONE and ORDERED this 16th day of March, 2021.


                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                           11
